DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment received on 25 May 2022 has been acknowledged and entered.
Claims 1-9, 11, and 13-17 has been amended.
Claims 2-4 have been canceled. 
No new claims have been added.
Claims 1 and 5-17 are currently pending.

Response to Amendment and Arguments
Applicant's amendments filed 25 May 2022 with respect to the rejection of claims 1, 16, and 17 under 35 U.S.C. 112 (b) regarding the “subscriber device” have been fully considered and are persuasive. However, claims 1 and 16 are further rejected under 35 U.S.C. 112 (b) for reasons described below.  Thus, the rejection of claim 17 under 35 U.S.C. 112(b) has been withdrawn.  
Applicant's arguments filed 25 May 2022 with respect to the rejection of claims 16 and 17 under 35 U.CS.C. 101 have been fully considered and are persuasive regarding integration of the claims into a practical application. Thus, the rejection of claims 16 and 17 has been withdrawn.  
Applicant’s arguments with respect to claim(s) 1 and 5-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues (in RESPONSE, page 10) that the Action further alleges that Davis shows transmitting a message to a server that: A) indicates a toll sharing selection to share toll amounts among the first toll service subscriber and the at least one other toll service subscriber, and B) “an identifier of the at least one other toll service subscriber.” What Davis teaches in cited para. 0030 is that wireless devices can communicate wirelessly. In para. 0038 of Davis, Davis teaches transmitting a unique identifier and a location to a billing server, and that upon receiving the identifier the billing agency will bill an account associated with the unique identifier. This does not teach that a toll sharing selection is indicated in the transmitted message, as claimed, or that that an identifier of a different device is transmitted by the device that determined that it is in the vehicle. Para. 0049 of Davis teaches the use of a wireless device to accept toll charges, but does not teach a selection of toll sharing. Toll sharing, as defined in the specification, is splitting a toll charge among multiple toll accounts. That is not taught or suggested by Davis. Para. 0049 of Davis also teaches that the ID being transmitted by the wireless device is that of the device itself, not the ID of another device detected by the transmitting device as being in the vehicle.
In response to Applicant’s argument, the Examiner respectfully disagrees and notes that Davis discloses in [0047], The driver and passengers may also decide to split the tolls, create an order for paying tolls, etc. This may be decided before the smart vehicle ever enters a toll lane, such as when the passengers get into the smart vehicle. Alternatively, this is decided when a toll amount is due, for instance, by sending a request to devices 420, 424, 426, and receiving a response from a particular wireless communication device.
Applicant argues (in RESPONSE, page 10) that the Action further alleges that Davis shows the claimed “prompt to the at least one other toll service subscriber to confirm the toll sharing selection,” pointing to para. 0038 of Davis. What Davis teaches, however is a “prompt transmitted to the occupants' wireless communication devices requests payment.” This prompt 1s sent to the same wireless device that transmitted the ID earlier in para. 0038, not a different device in the vehicle as claimed. Further, this prompt in Davis is to request payment, not confirm toll sharing of a different toll subscriber as claimed. 
	In response to Applicant’s argument, the Examiner respectfully disagrees and notes that Davis discloses in [0047], The driver and passengers may also decide to split the tolls, create an order for paying tolls, etc. This may be decided before the smart vehicle ever enters a toll lane, such as when the passengers get into the smart vehicle. Alternatively, this is decided when a toll amount is due, for instance, by sending a request to devices 420, 424, 426, and receiving a response from a particular wireless communication device.
Applicant argues (in RESPONSE, page 10) that finally, the Action alleges Davis shows the claimed receiving, at the service, a confirmation of the toll sharing selection, and wherein subsequent toll fees are split among the first portable computing device and the at least one other portable computing device by the server. The Action points again to para. 0038 of Davis, which teaches “a confirmation received from one occupant's wireless communication device authorizes the transaction.” This does not teach confiscation of a toll sharing selection, only that the one device in Davis (i.e. the driver) accepts (fully) the toll charge. Again, there is no teaching or suggestion 1n Davis to split a toll charge among portable computing devices. Accordingly, claim 1 is believed to be allowable over Davis and the other cited references.
 	In response to Applicant’s argument, the Examiner respectfully disagrees and notes that Davis discloses in [0049], For example, the passenger may select to automatically pay all future tolls, never pay tolls, pay up to a certain amount, pay a certain percentage with the remainder to be split across the other occupants, and so on. A similar notification can be sent to a wireless communication device used by the driver, as well as to a display on the smart vehicle itself.
Applicant argues (in RESPONSE, page 11) that Claims 5-15 are dependent from claim 1, and therefore inherit the features and limitations of claim 1, and are therefore likewise believed to be allowable.  Claims 16 and 17 recite substantially similar elements as claim 1, which the difference being in how the first toll portable computing device determines it is in a vehicle.
 	In response to Applicant’s argument, the Examiner respectfully disagrees for reason stated above regarding the rejection of claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least one portable computing device" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.
As per Claim 16, the Examiner is unable to determine by the claim language, “the first portable computing device determining that it is ‘moving at a speed inactive’ of vehicular travel” if the portable computing device is not moving or the Applicant meant the portable computing device is moving at a speed “Indicative” indicative of vehicle travel.    
For examination purpose, the Examiner interprets the claim to mean moving at speed “indicative” of travel, and not being stationary. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Davis, III et al. (US PG Pub. 2011/0137773) in view of Willis (US PG Pub. 2014/0025444 A1).
As per claim 1, Davis, III et al. discloses a method of determining how to apportion tolls, comprising: 
the first portable computing device linking with a wireless communication interface of the vehicle, wherein the first portable computing device is associated with a first person and a first toll account at a toll service system (Davis, III et al.: [0041]-[0042] In this embodiment, a smart vehicle requests the unique identifiers of wireless communication devices located within the smart vehicle S340. Each of these unique identifiers is associated with a user account. The unique identifiers may be requested upon occupants entering the vehicle, upon the driver starting the vehicle, or upon determining that a bill or payment needs to be executed. In either case, the unique identifiers are transmitted from the wireless communication devices and received by the smart vehicle S341. The process of requesting S340 and receiving S341 can happen via a personal area network, such as BLUETOOTH, or via NFC, using contactless smart cards. Alternatively a local area network using Wi-Fi or equivalent may be established between the smart vehicle and the wireless communication devices); 
determining, by a first portable computing device, in response to determining that the first portable computing device is in the vehicle, that there is at least one other portable computing device in the vehicle by detecting the at least one other portable computing device using a local low power radio interface, wherein the at least one other portable computing device is associated with at least a second person and a second toll account at the toll service system ([0035]-[0036] The determination of a driver is performed by the smart vehicle, in this exemplary embodiment, as follows. Transceiver 106, via antenna 108, detects the presence of wireless communication devices located within vehicle 100. Each occupant of vehicle 100 (such as occupants of driver seat 110 and passenger seats 112) carries with them a wireless communication device such as a cellular telephone or a contactless smart card. Each wireless communication device is able to transmit a unique identifier corresponding to a user account for the user of the device; [0042] any unique identifier that is determined not to belong to the driver is labeled as a passenger’s unique identifier); and 
responsive to determining that there is at least one other portable computing device in the vehicle, the first portable computing device, using a cellular telephony transceiver, transmitting to a server of the toll service system, a message indicating a toll sharing selection to share toll amounts among the first toll account and the at least one other toll account including the second toll account ([0048-0049] , wherein the message includes providing an identifier of the at least one portable computing device ([0030],[0038]) 
	the server, responsive to the first portable computing device transmitting the message, transmitting a prompt to the at least one other portable computing device to confirm the toll sharing selection ([0038; 0048], A prompt transmitted to the occupants' wireless communication devices requests payment, and a confirmation received from one occupant's wireless communication device authorizes the transaction as further described below. The user account associated with the unique identifier of the wireless communication device can further be tied to a bank account or credit card, so that funds can be transferred. Alternatively the user is billed on a regular basis for his usage of the specific locations) also see [0064];
	receiving, at the server from the at least one other portable computing device, in response to the server transmitting the prompt, a confirmation of the toll sharing selection, wherein subsequent toll fees are split among the first account and at least the other second toll account by the server  ([0038], A prompt transmitted to the occupants' wireless communication devices requests payment, and a confirmation received from one occupant's wireless communication device authorizes the transaction as further described below. The user account associated with the unique identifier of the wireless communication device can further be tied to a bank account or credit card, so that funds can be transferred. Alternatively the user is billed on a regular basis for his usage of the specific locations), also see [0047; 0049], toll is split.

 	Davis, III et al. does not explicitly disclose, however, Willis discloses:
determining, by a first portable computing device, that the first portable computing device is in a vehicle [0073] For example, in operation, a user with a mobile device 110 (and toll tag device 115) approaches a toll plaza. A mobile toll payment application may be already downloaded and installed on the mobile device 110 and the mobile device may be registered with the toll database server 130. In other words, the mobile application may be utilized by the user to register with the toll database server 130. Thus, the mobile application may be continuously running on the mobile device 110 while the user drives toward a toll plaza. The mobile application may identify the current GPS location of the mobile device. The mobile application may download, from the toll database server 130, the toll road coordinates and toll plaza coordinates associates with the toll roads and toll plazas within a particular distance from the mobile device. [The Examiner interprets this to mean the mobile application/mobile device determines it is in a vehicle]; also see [0077] where the mobile device/mobile application can determine when multiple users travel together (e.g. in a vehicle). Also see [0031], In some implementations, mobile device 110 may include a GPS receiver (not otherwise illustrated in FIG. 1) that is configured to receive signals from GPS satellites (illustrated in FIG. 1 as GPS satellite 120) and determine the current GPS location (latitude, longitude, and elevation) or current coordinates of the mobile device 110); also see [0055].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the invention of Davis, III et al. to include transmission of location of mobile device/mobile applications as taught by Willis in order to process valid toll-based payment transactions using a mobile devices of actual occupants.

As per claim 5, Davis, III et al. in view of Willis discloses the method of claim 1.  Davis, III et al. further discloses wherein determining that there is at least one other portable computing device in the vehicle is performed by at least one of:    
using a near field communication protocol to communicate with the at least one other portable computing device (Davis, III et al.: [0044] As described herein, near-field communications (NFC) allows a smart vehicle to determine the number and identity of occupants in a vehicle, the location of the vehicle, the speed of the vehicle, and charge an occupant based on this information. For instance, based on the user's route choice, the user may be charged a toll), 
using a wireless local area network to communicate with the at least one other portable computing device [0030], 
using a personal area network protocol to communicate with the at least one other portable computing device.  

As per claim 6, Davis, III et al. in view of Willis discloses the method of claim 1.  Davis, III et al. further discloses wherein determining that there is at least one other portable computing device in the vehicle includes receiving a user input identifying the at least one other portable computing device (Davis, III et al.: [0047]-[0048] Any or all of the occupants in the smart vehicle can pay the toll. The driver and passengers can decide between themselves which person is to pay the toll. In these embodiments, the designated occupant indicates to the smart vehicle that they will pay the toll. The driver and passengers may also decide to split the tolls, create an order for paying tolls, etc. This may be decided before the smart vehicle ever enters a toll lane, such as when the passengers get into the smart vehicle. Alternatively, this is decided when a toll amount is due, for instance, by sending a request to devices 420, 424, 426, and receiving a response from a particular wireless communication device).  The Examiner interprets this to mean that one occupant can enter each occupant’s information into the in-dash display system. 

As per claim 7, Davis, III et al. in view of Willis discloses the method of claim 1.  Davis, III et al. further discloses, the first portable computing device determining a number of occupants of the vehicle and transmitting the number of occupants in the vehicle to the server of the toll service system (Davis, III et al.: [0044] As described herein, near-field communications (NFC) allows a smart vehicle to determine the number and identity of occupants in a vehicle, the location of the vehicle, the speed of the vehicle, and charge an occupant based on this information. For instance, based on the user's route choice, the user may be charged a toll. NFC transceivers placed along a toll area, or a toll booth, command the smart vehicle to determine a user's location and transmit the location to a server for billing purposes).  

As per claim 13, Davis, III et al. in view of Willis discloses the method of claim 1.  Davis, III et al. further discloses wherein indicating the toll sharing selection is performed in response to the first portable computing device receiving a prompt message from the toll service system requesting the first portable computing device to select either toll sharing or to refuse toll sharing (Davis, III et al.: [0049], Toll confirmation 670 includes a `Yes` button 671 and a `No` button 672. Selecting `Yes` button 671 confirms the passenger wishes to pay for the toll, and that a user account associated with a unique identifier from wireless communication device 624 is to be billed for the toll. Selecting `No` button 672 confirms that the passenger does not wish to pay for the toll. Keypad 625 allows the passenger to input an acceptance or denial of the toll charge, as well as other commands. For example, the passenger may select to automatically pay all future tolls, never pay tolls, pay up to a certain amount, pay a certain percentage with the remainder to be split across the other occupants, and so on. A similar notification can be sent to a wireless communication device used by the driver, as well as to a display on the smart vehicle itself).  

As per claim 14, Davis, III et al. in view of Willis discloses the method of claim 1.  Davis, III et al. further discloses wherein indicating the toll sharing selection indicates a proportion of toll that is to be debited to an account corresponding to the first portable computing device (Davis, III et al.: [0049], Toll confirmation 670 includes a `Yes` button 671 and a `No` button 672. Selecting `Yes` button 671 confirms the passenger wishes to pay for the toll, and that a user account associated with a unique identifier from wireless communication device 624 is to be billed for the toll. Selecting `No` button 672 confirms that the passenger does not wish to pay for the toll. Keypad 625 allows the passenger to input an acceptance or denial of the toll charge, as well as other commands. For example, the passenger may select to automatically pay all future tolls, never pay tolls, pay up to a certain amount, pay a certain percentage with the remainder to be split across the other occupants, and so on. A similar notification can be sent to a wireless communication device used by the driver, as well as to a display on the smart vehicle itself).  

As per claim 17, Davis, III et al. discloses a method of determining how to apportion tolls, comprising: 


receiving at the first portable computing device a message from a toll service system indicating that the first portable computing device is co-located with at least one other portable computing device and that the first portable computing device and the at least one other portable computing device are moving together (Davis, III et al.: [0046] An antenna and transceiver in smart vehicle 400 are used by a client logic to determine a relative position of each wireless communication device 420, 424, 426 located within smart vehicle 400. Smart vehicle 400 identifies the driver using the methods described herein, i.e. by capturing a unique identifier from driver's wireless communication device 420. When passing through toll gate 452, smart vehicle 400 enters toll location 454);
detecting, by the first portable computing device in response to determining that the first portable computing device is in the vehicle, the at least one other portable computing device using a local low power radio interface ([0035]-[0036]); 
responsive to determining that there is at least one other portable computing device in the vehicle, the first portable computing device, using a cellular telephony transceiver, transmitting to a server of a toll service system, a message indicating a toll sharing selection to share toll amounts among a first toll account associated with the first portable computing device and at least a second toll account associated with the at least one portable computing device, wherein the indicating includes providing an identifier of the at least one other portable computing device ([0030],[0038]); 
the server, responsive to the first portable computing device transmitting the message, transmitting a prompt to the at least one other portable computing device to confirm the toll sharing selection ([0038]); 
receiving, at the server from the at least one other portable computing device in response to the server transmitting the prompt, a confirmation of the toll sharing selection, wherein subsequent toll fees are split among the first toll account and at least the second toll account by the server ([0038]).

Davis, III et al. does not explicitly disclose, however, Willis discloses:
determining, by a first portable computing device, that the first portable computing device is in a vehicle [0073] For example, in operation, a user with a mobile device 110 (and toll tag device 115) approaches a toll plaza. A mobile toll payment application may be already downloaded and installed on the mobile device 110 and the mobile device may be registered with the toll database server 130. In other words, the mobile application may be utilized by the user to register with the toll database server 130. Thus, the mobile application may be continuously running on the mobile device 110 while the user drives toward a toll plaza. The mobile application may identify the current GPS location of the mobile device. The mobile application may download, from the toll database server 130, the toll road coordinates and toll plaza coordinates associates with the toll roads and toll plazas within a particular distance from the mobile device. [The Examiner interprets this to mean the mobile application/mobile device determines it is in a vehicle]; also see [0077] where the mobile device/mobile application can determine when multiple users travel together (e.g. in a vehicle); also see [0031], In some implementations, mobile device 110 may include a GPS receiver (not otherwise illustrated in FIG. 1) that is configured to receive signals from GPS satellites (illustrated in FIG. 1 as GPS satellite 120) and determine the current GPS location (latitude, longitude, and elevation) or current coordinates of the mobile device 110); also see [0055].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the invention of Davis, III et al. to include transmission of location of mobile device/mobile applications as taught by Willis in order to process valid toll-based payment transactions using a mobile devices of actual occupants.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Davis, III et al. (US PG Pub. 2011/0137773) in view of Willis (US PG Pub. 2014/0025444 A1) and  Zafiroglu et al. (US PG Pub. 2014/0180773).
As per claim 8, Davis, III et al. in view of Willis discloses the method of claim 7.  Davis, III et al. in view of Willis does not explicitly disclose, however, Zafiroglu et al. discloses:
determining the number of occupants of the vehicle comprises the first portable computing device receiving a message over a wireless link with the vehicle that includes an indication of a number of seats occupied in the vehicle (Zafiroglu et al.: [0017] Various types of sensors may be provided in the vehicle to capture sensor data that may be indicative of a number of vehicle occupants. These sensors may include, for example, pressure sensors embedded in seats of the vehicle, temperature sensors, sensors capable of detecting and measuring heart rates of occupants, imaging devices, devices capable of capturing audio information generated by occupants of the vehicle, and so forth. It should be appreciated that the above-described types of sensors are merely illustrative and that any suitable sensor capable of capturing data that may be used, at least in part, to determine a number of vehicle occupants is within the scope of this disclosure); and ([0055]-[0056] At block 304, computer-executable instructions provided as part of, for example, the occupancy determination module 230 may be executed to analyze the sensor data to determine a number of vehicle occupants. As previously noted, the sensor data may be analyzed in accordance with one or more occupancy determination rules 232. Upon determining a number of vehicle occupants, vehicle occupancy information indicative thereof may be generated.)  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis, III et al. to include the seat sensors as taught Zafiroglu et al. to identify the number of occupied seats to determine toll fees.

As per claim 15, Davis, III et al. in view of Willis discloses the method of claim 1.  Davis, III et al. in view of Willis does not further disclose, however, Zafiroglu et al. further discloses, further comprising: 
receiving, at the first portable computing device, transaction information indicating that a toll tag device associated with the first portable computing device has been read by a toll reader, wherein the transaction information is received at the first portable computing device from the toll tag device ( In certain embodiments each time (e.g., upon the occurrence of an occupancy determination condition) the number of vehicle occupants is re-determined based on currently available sensor data and corresponding vehicle occupancy information is generated, the vehicle occupancy information 240 may be stored on the tolling tag 210 in, for example, a writable, non-volatile portion of the memory 238. In addition to the vehicle occupancy information 240, account information 242 may also be stored in, for example, a non-rewritable, non-volatile portion of the memory 238. The account information 242 may include, for example, a vehicle identifier that uniquely identifies the vehicle with which the tolling tag 210 is associated, an account identifier that identifies a user account (e.g., a tolling account with which the tolling tag 210 and the vehicle are associated, and so forth); and 
the first portable computing device, responsive to receiving the transaction information, transmitting the transaction information to the toll service system ([0056]-[0058];[0068]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis, III et al. in view of Willis to include the tolling tag as taught Zafiroglu et al. to identify the vehicle and account with which the tolling tag is associated.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Davis, III et al. (US PG Pub. 2011/0137773) in view of Willis (US PG Pub. 2014/0025444 A1) and Turnock et al. (US PG Pub. 2010/0085213).
As per claim 9, Davis, III et al. in view of Willis discloses the method of claim 7.  Davis, III et al. in view of Willis does not further disclose, however, Turnock et al. discloses:
determining the number of occupants of the vehicle comprises receiving an input from a user of the first portable computing device that indicates the number of occupants ([0075]-[0076]. ([0075] The occupancy status indicated by the occupancy signal may be used to set the occupancy state. The selection device 50, if present, may then be used to override that state. This may be suitable if the presence detection system is not capable of detecting the presence of some occupants, such as infants or small children, or under other circumstances. For example, a false high occupancy state may be set if seat pressure transducers respond to heavy items placed on a seat, and a selection device would permit the vehicle occupant to correct the state); [0076] In another embodiment, the occupant may still be required to set the occupancy state using the selection device 50 and the occupancy signal may only be used as a verifier. If the occupancy signal indicates an occupancy state different from the selection device 50 this difference may be noted or indicated in a discrepancy flag the transponder memory, and this flag may cause the reader 17 to signal an enforcement system).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis, III et al. in view of Willis to include entering the number of occupants in the vehicle as taught by Turnock et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to better ensure the appropriateness of occupancy detection of Davis, III et al. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Davis, III et al. (US PG Pub. 2011/0137773) in view of Willis (US PG Pub. 2014/0025444 A1) and Coffee et al. (US PG Pub. 2009/0295599).
As per claim 10, Davis, III et al. in view of Willis discloses the method of claim 1, but does not explicitly disclose, however, Coffee et al discloses:
further comprising: 
receiving, at the first portable computing device, from the toll service system an indication that the vehicle is approaching an access to a toll lane on a roadway having both the toll lane and a non-toll lane determining that the vehicle is traveling on a roadway having both a toll lane and a non-toll lane ([0016]; see FIG. 1), and 
displaying by the first portable computing device responsive to receiving the indication that the vehicle is approaching the access to the toll lane, the estimated travel difference ([0020]-[0021]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis, III et al. in view of Willis to include displaying the time on a toll lane and non-toll lane based on speed and traffic flow as taught by Coffee et al. to provide the user with the toll charge based on time in lanes.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Davis, III et al. (US PG Pub. 2011/0137773) in view of Willis (US PG Pub. 2014/0025444 A1) and Coburn, III (US PG Pub. 2013/0222156).
As per claim 11, Davis, III et al. in view of Willis discloses the method of claim 1.  Davis, III et al. does not further disclose, however, Coburn, III discloses, further comprising: 
receiving, from the toll service system at the first portable computing device, an identifier (Coburn, III:  [0042] The exemplary integrated vehicle transponder is configured to implement a one-time set up process using wireless communications between the integrated vehicle transponder and a mobile communication device of the user. The one-time set up process includes delivery of the portable computing device's unique identification from the mobile communication device to the integrated vehicle transponder, which is then stored by the integrated vehicle transponder and transmitted to the reader device when the reader device is in range of the vehicle);  and  
25Docket Number: GEOTOLL_13004_DIV2  	the first portable computing device transmitting the identifier to an associated toll tag, wherein the toll tag can then respond to a toll reader using the identifier ([0047] In operation, when a user subscribes to the electronic toll services, the user may be supplied with a unique identification that is used to identify the portable computing device to the electronic toll collection services. The unique identification may be entered into the mobile communications device 644 via, e.g., a specialized mobile phone application, and when the mobile communications device 644 is in communicative range of the vehicle, the mobile communications device 644 initiates a pairing operation with the wireless interface and memory 642 through respective communications protocols. Once the mobile communications device 644 has successfully paired with the integrated vehicle transponder, the unique identification is wirelessly transmitted from the mobile communications device 644 to the wireless interface and memory 642 by way of a mobile application (software program) residing on the mobile communications device 644 and is stored therein. When the vehicle is in communicative range of a reader device at an electronic toll collection service plaza, the control module 602 retrieves the unique identification from the wireless interface and memory 642 and conveys the unique identification to the reader device via the antenna 604. Alternatively, in lieu of storing the unique portable computing device identification at the removable memory device described hereinbefore, the unique portable computing device identification stored at a mobile communications device 644 may be accessed, by way of a mobile application (software program) residing on the mobile communications device 644, constantly or when requested. 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis, III et al. in view of Willis to include receiving an identifier as taught by Coburn, III since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to better ensure the occupants are uniquely identified in  Davis, III et al.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Davis, III et al. (US PG Pub. 2011/0137773) in view of Willis (US PG Pub. 2014/0025444 A1) and Coburn, III (US PG Pub. 2013/0222156) as applied to claim 11 above and further in view of McNew et al. (US PG Pub. 2010/0106567).
As per claim 12, Davis, III et al. in view of Willis and Coburn, III discloses the method of claim 11.  Davis, III et al. does not further disclose, however, McNew et al. discloses:
 	wherein receiving the identifier comprises receiving an identifier that indicates to the toll reader a number of occupants in the vehicle (McNew et al. [0017] Some embodiments may also include an interface between the electronic tag and sensors in the vehicle that can automatically detect the presence and number of passengers. The passenger load data is stored in the tag's configurable memory that can be read out over a wireless network by both road side and enforcement equipment. The declared vehicle passenger load allows the tolling system to charge a variable fee based on vehicle load in addition to some other measures such as, time of the day, day of the week/year (for example, a Monday or Labor Day), location of the tolling point, traffic conditions, etc.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis, III et al. in view of Willis and Coburn, III to include the identifier with occupancy as taught by McNew et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to better ensure the occupants are uniquely identified when paying tolls in Davis, III et al.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Davis, III et al. (US PG Pub. 2011/0137773) in view of Ashby et al. (US PG Pub. 2010/0161392 A1) and Willis (US PG Pub. 2014/0025444 A1).
As per claim 16, Davis, III et al. disclose a method of determining how to apportion tolls, comprising: 


determining, by the first portable computing device in response to determining that the first portable computing device is in the vehicle, that there is at least one other portable computing device in the vehicle by detecting the at least one other portable computing device using a local low power radio interface ([0035]-[0036]); 
responsive to determining that there is at least one other portable computing device in the vehicle, the first portable computing device, using a cellular telephony transceiver, transmitting to a server of a toll service system, a message indicating a toll sharing selection to share toll amounts among a first toll account with the first portable computing device and at least a second toll account associated with the at least one other portable computing device, wherein the indicating includes providing an identifier of the at least one other portable computing device ([0030]0036],[0038]); 
the server, responsive to the first toll portable computing device transmitting the message, transmitting a prompt to the at least one other portable computing device to confirm the toll sharing selection ([0038]); 
receiving, at the server from the at least one other portable computing device in response to the server transmitting the prompt, a confirmation of the toll sharing selection, wherein subsequent toll fees are split among the first toll account and at least the second account by the server ([0038]).  

 	Davis, II et al. does not explicitly disclose, however, Ashby et al. discloses:
 	first portable computing device determining that it is moving at a speed inactive of vehicular travel and that the movement is along a roadway, as determined using a GPS receiver of the first portable computing device (Ashby et al.: [0029] Vehicle trips appropriate for observation and use according to the present invention may also be determined and recognized dynamically through real-time data observations of vehicle 72 locations and movement, including data from the tokens 116/personal devices 108. Any of the devices 108/110/112 or token 116, may communicate location and trip GPS data and occupant count data in real-time to a wireless hub 114, wherein said trip and occupant count data which may be processed or otherwise used to identify any of the additional trips described above as a ride sharing or car-pooling trip and provide commensurate rewards, discounted tool fees, etc., to one or more of the commuter occupants 102/104/106. Thus, in one example, recognizing that vehicle 72 has three occupants 102/104/106 while travelling along any of the roads 64/66/68/70 at any time may result in a credit or discount-for-services rewarded to accounts associated with each of the commuters 102/104/106, thereby encouraging each of the three commuters 102/104/106 to seek ride-sharing opportunities whenever possible; also see [0027], and FIG. 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis, III et al. to include the ability to determine the number of occupants while traveling along roads (e.g. speed indicative of travel) as taught by Ashby et al. to determine the appropriate travel fee or credits (Ashby et al.: Abstract, [0027],[0029]) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to better ensure the occupants are uniquely identified when paying tolls in Davis, III et al.
 	Davis, III et al. in view of Ashby et al. does not explicitly disclose, however, Willis discloses:
 	determining, by a first portable computing device, that the first portable computing device is in a vehicle [0073] For example, in operation, a user with a mobile device 110 (and toll tag device 115) approaches a toll plaza. A mobile toll payment application may be already downloaded and installed on the mobile device 110 and the mobile device may be registered with the toll database server 130. In other words, the mobile application may be utilized by the user to register with the toll database server 130. Thus, the mobile application may be continuously running on the mobile device 110 while the user drives toward a toll plaza. The mobile application may identify the current GPS location of the mobile device. The mobile application may download, from the toll database server 130, the toll road coordinates and toll plaza coordinates associates with the toll roads and toll plazas within a particular distance from the mobile device. [The Examiner interprets this to mean the mobile application/mobile device determines it is in a vehicle]; also see [0077] where the mobile device/mobile application can determine when multiple users travel together (e.g. in a vehicle) ; also see [0031] In some implementations, mobile device 110 may include a GPS receiver (not otherwise illustrated in FIG. 1) that is configured to receive signals from GPS satellites (illustrated in FIG. 1 as GPS satellite 120) and determine the current GPS location (latitude, longitude, and elevation) or current coordinates of the mobile device 110); also see [0055].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the invention of Davis, III in view of Ashby et al. to include transmission of location of mobile device/mobile applications as taught by Willis in order to process valid toll-based payment transactions using a mobile devices of actual occupants.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314



/F.A.N/Examiner, Art Unit 3628    
   /SHANNON S CAMPBELL/   Supervisory Patent Examiner, Art Unit 3628